Exhibit 10.1

 

MELLON FINANCIAL CORPORATION

LONG-TERM PROFIT INCENTIVE PLAN

TYPE I STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made this [DATE OF GRANT] by and between Mellon Financial
Corporation (the “Corporation”), having its principal place of business in the
Commonwealth of Pennsylvania,

 

a

      n

            d

 

[NAME OF EMPLOYEE] a key employee (the “Optionee”) of the Corporation

 

WITNESSETH THAT:

 

WHEREAS, the Optionee is now employed by the Corporation (“Corporation,” when
used herein with reference to employment of the Optionee, shall include any
Affiliate of the Corporation as defined in the Plan) as a key employee; and

 

WHEREAS, the Corporation has adopted the Long-Term Profit Incentive Plan (2004)
(the “Plan”) under which the Corporation may grant to key employees of the
Corporation options to purchase common stock of Mellon Financial Corporation
(hereinafter “Common Stock”); and

 

WHEREAS, the Corporation desires to grant a stock option for [NUMBER] shares of
Common Stock to the Optionee.

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and intending to be legally bound, the parties hereto hereby agree with each
other as follows:

 

SECTION 1: Employment

 

1.1 Neither the grant of the Option nor anything else contained in this
Agreement shall be deemed to limit or restrict the right of the Corporation to
terminate the Optionee’s employment at any time, for any reason, with or without
cause.

 

SECTION 2: Stock Option

 

2.1 Subject to the terms and conditions set forth herein and to the terms of the
Plan, the Corporation hereby grants to the Optionee the right and option to
purchase at any time and from time to time from the Corporation at a price of
[PRICE] per share (the “Option Price”) up to, but not exceeding in the
aggregate, the number of shares of Common Stock stated above (the “Option”).



--------------------------------------------------------------------------------

SECTION 3: Exercise and Withholding

 

3.1 This Option may not be exercised prior to [ONE YEAR FROM DATE OF GRANT].
This Option may be exercised between [ONE YEAR FROM DATE OF GRANT] and [TWO
YEARS FROM DATE OF GRANT LESS ONE DAY], inclusive, for a number of shares of
Common Stock equal to one-third of the number of shares covered by this Option
(rounded upward to the nearest whole share). This Option may be exercised
between [TWO YEARS FROM DATE OF GRANT] and [THREE YEARS FROM DATE OF GRANT LESS
ONE DAY], inclusive, for a number of shares of Common Stock equal to two-thirds
of the number of shares covered by this Option (rounded upward to the nearest
whole share) minus the aggregate number of shares purchased hereunder prior to
[TWO YEARS FROM DATE OF GRANT]. This Option may be exercised between [THREE
YEARS FROM DATE OF GRANT] and [TEN YEARS FROM DATE OF GRANT LESS ONE DAY],
inclusive, for a number of shares of Common Stock equal to the full number of
shares covered by this Option minus the aggregate number of shares purchased
hereunder prior to [THREE YEARS FROM DATE OF GRANT]. This Option may not be
exercised after [TEN YEARS FROM DATE OF GRANT LESS ONE DAY .

 

3.2 This Option shall be exercised by the Optionee by delivering to the
Corporation’s Executive Compensation area (AIM No. 151-0722) (i) this Agreement
signed by the Optionee, (ii) a written notification specifying the number of
shares which the Optionee then desires to purchase and the address to which
share certificates should be delivered, (iii) a check payable to the order of
the Corporation and/or shares of Common stock equal in value to the aggregate
Option Price of such shares, and (iv) a stock power executed in blank for any
shares of Common Stock delivered pursuant to clause (iii) hereof. Shares of
Common Stock surrendered in exercise of this Option shall have been held by the
Optionee for at least six months prior to such delivery and shall be valued as
of the date, and by the means, prescribed by the Corporation’s procedures in
effect at the time of such exercise.

 

3.3 In each case where the Optionee exercises this Option in whole or in part
the Corporation will notify the Optionee of the amount of withholding tax, if
any, required under federal and, where applicable, state and local law, and the
Optionee shall, forthwith upon the receipt of such notice, remit the required
amount to the Corporation.

 

3.4 As soon as practicable after each exercise of this Option and compliance by
the Optionee with all applicable conditions, except as otherwise provided under
Section 6.3 hereof, the Corporation will mail or cause to be mailed to the
Optionee at the address specified in the written notification delivered pursuant
to Paragraph 3.2 hereof certificates registered in the name of the Optionee, or
such name as directed by the Optionee, for the number of shares of Common Stock,
if any, which the Optionee is entitled to receive upon such exercise under the
provisions of this Agreement, or in the alternative, the Corporation may direct
such shares to be deposited in a book entry account at the Corporation’s
transfer agent in the Optionee’s name.

 

3.5 From time to time and for any reason it deems appropriate, the Corporation
may amend its procedures for the exercise of stock options, and if such
procedures are so amended, the provisions of Sections 3.2, 3.3 and 3.4 hereof
shall be amended immediately and

 

-2-



--------------------------------------------------------------------------------

automatically to incorporate such amendment; provided, however, that no such
amendment shall be incorporated without the Optionee’s written consent if it
would adversely affect the Optionee’s rights under Section 2.1, 3.1, 4.1, 4.2,
4.3 or 4.4 hereof.

 

3.6 Notwithstanding any other provision hereof, this Option shall become fully
exercisable immediately and automatically upon the occurrence of a Change in
Control Event, as defined in the Plan.

 

SECTION 4: Termination of Employment

 

4.1 If the Optionee’s termination of employment is after age 55 and Optionee is
credited with 5 years of employment with the Corporation, the Optionee shall
have the right to exercise this Option within two years after such retirement
date, subject to the provisions of Section 4.6(a) of the Plan, to the extent
this Option was exercisable at the time of retirement.

 

4.2 If the Optionee’s termination of employment is by reason of his or her total
disability covered by a long-term disability plan of the Corporation then in
effect, the Optionee shall have the right to exercise this Option within two
years after such date of termination of employment, to the extent this Option
was exercisable at the time of termination of employment.

 

4.3 If the Optionee’s employment is terminated by the Corporation “without
cause,” as defined in the Plan, within two years after the occurrence of a
Change in Control Event, the Optionee shall have the right to exercise this
Option within one year after such date of termination of employment, to the
extent this Option was exercisable at the time of termination of employment.

 

4.4 If the Optionee shall die while employed by the Corporation, or within a
period following termination of employment during which this Option remains
exercisable under Sections 4.1, 4.2, 4.3, 4.5 or 4.6, this Option may be
exercised within two years from the date of the Optionee’s death by the executor
or administrator of the Optionee’s estate or by the person or persons to whom
the Optionee shall have transferred such right by Will or by the laws of descent
and distribution, to the extent this Option was exercisable by the Optionee at
the time of his or her death.

 

4.5 In the event all employment of the Optionee with the Corporation is
terminated due to the sale of a business unit or subsidiary of the Corporation
by which the Optionee is employed, and the Optionee is not displaced pursuant to
the Corporation’s Employee Displacement Program or a successor practice or
similar practice of the Corporation or an Affiliate, the Optionee shall have the
right to exercise this Option within one year from the date of his or her
termination of employment to the extent this Option was exercisable at the time
of termination of employment.

 

4.6 In the event the Optionee is displaced from employment with the Corporation
in accordance with the Corporation’s Employee Displacement Program or a
successor practice or similar practice of the Corporation or an Affiliate, this
Option shall continue to become exercisable in accordance with Section 3.1, and
shall be exercisable through the end of the Optionee’s salary continuance period
or if a lump sum payment is elected from such Displacement Program, the last day
of his or her employment.

 

-3-



--------------------------------------------------------------------------------

4.7 In the event all employment of the Optionee with the Corporation is
terminated for any reason other than stated above, this Option shall terminate
upon such termination of employment.

 

4.8 Notwithstanding the foregoing, in no event shall this Option be exercisable
after [TEN YEARS FROM THE DATE OF GRANT LESS ONE DAY].

 

SECTION 5: Miscellaneous

 

5.1 Whenever the word “Optionee” is used in any provision of this Reload Option
under circumstances where the provision should logically be construed to apply
to the executors, the administrators or the person or persons to whom this
Reload Option may be transferred as permitted herein, the word “Optionee” shall
be deemed to include such person or persons.

 

5.2 This Option may be transferred (without the Reload Option Rights, if any,
included in this Agreement) (i) by the Optionee upon his or her death or (ii) as
directed by the Optionee named on the first page of this Agreement during his or
her lifetime by gift to members of his or her immediate family or to an entity
for the benefit of the Optionee and/or members of his or her immediate family.
For purposes of the preceding sentence, members of the Optionee’s immediate
family and entities for the benefit of the Optionee and/or members of his or her
immediate family shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, a trust in which these persons have the
exclusive beneficial interest and any other entity in which these persons own
and retain 100% of the beneficial interest. All transfers shall be made in
accordance with procedures adopted by the Corporation, which may be amended by
the Corporation from time to time. No other assignment or transfer of this
Option, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise shall be permitted, but immediately upon any
such assignment or transfer this Option shall terminate and become of no further
effect. This Option shall be exercisable only by the Optionee or by an immediate
family member or entity or other person to which this section permits transfer.
The Corporation shall have received an amount sufficient to satisfy any federal,
state, local or other withholding tax requirements prior to the delivery of any
certificate for the shares issuable upon exercise of this Option.

 

5.3 If there is any change in the Common Stock by reason of any stock split,
stock dividend, spin-off, split-up, spin-out, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, or any other
similar transaction, the number and kind of shares subject to this Option and
the Option Price, as applicable, shall be appropriately adjusted by the Human
Resources Committee of the Board of Directors of the Corporation (the
“Committee”).

 

5.4 Notwithstanding any other provision hereof, the Optionee hereby agrees that
he or she will not exercise the Option granted hereby, and that the Corporation
will not be obligated to

 

-4-



--------------------------------------------------------------------------------

issue any shares to the Optionee hereunder, if the exercise thereof or the
issuance of such shares shall constitute a violation by the Optionee or the
Corporation of any provision of law or regulation of any governmental authority.
Any determination in this connection by the Committee shall be final, binding
and conclusive. The Corporation shall in no event be obliged to register any
securities pursuant to the Securities Act of 1933 (as the same shall be in
effect from time to time) or to take any other affirmative action in order to
cause the exercise of the Option or the issuance of shares pursuant thereto to
comply with any law or regulation of any governmental authority.

 

5.5 No amount of income received by an Optionee pursuant to this Agreement shall
be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Corporation.

 

5.6 The parties hereto agree that the Option granted hereby is not, and should
not be construed to be, an incentive stock option under Section 422 of the
Internal Revenue Code, as amended.

 

5.7 The Optionee accepts the grant of the Option confirmed hereby, and agrees to
be bound by the terms and provisions of the Plan, as the Plan may be amended
from time to time; provided, however, that no alteration, amendment, revocation
or termination of the Plan shall, without the written consent of the Optionee,
adversely affect the rights of the Optionee with respect to the Option. Should
there be any inconsistency between the provisions of this Option and the terms
and conditions of the Plan, the provisions in the Plan shall govern and prevail.
A copy of the Plan may be obtained by writing or calling the Corporate
Compensation Division of the Human Resources Department of the Corporation at
the Corporation’s principal office in Pittsburgh, Pennsylvania.

 

5.8 This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, other than any choice of law rules calling
for the application of laws of another jurisdiction.

 

Section 6: Reload Option Rights

 

6.1 If the Optionee shall, during employment by the Corporation, exercise this
Option by paying the exercise price and/or withholding taxes due on exercise in
whole or in part by delivering to the Corporation shares of Common Stock or by
directing the Corporation to withhold shares of Common Stock otherwise
receivable upon exercise of this Option (subject to any restrictions regarding
prior ownership of such shares or an equivalent number of shares imposed by the
Corporation), then on the date of such exercise the Optionee shall
automatically, and without necessity of further action by the Corporation, be
granted a new nonstatutory stock option (a “Reload Option”) (a) for a number of
shares of Common Stock equal to the aggregate number of full shares of Common
Stock delivered or withheld on exercise in payment of the exercise price and in
satisfaction of the aggregate of the minimum statutory state, local and federal
withholding taxes due from the Optionee to the Corporation on the exercise, and
(b) having an option exercise price per share equal to 100% of the Fair Market
Value per share of the Common Stock on such date of grant; provided, however,
that such exercise occurs at a time when the Fair Market Value of the Common
Stock exceeds the exercise price of this Option by 25 percent or more.

 

-5-



--------------------------------------------------------------------------------

6.2 Any such Reload Option granted hereunder shall become exercisable on the
date three years after its date of grant and will expire at the close of
business on the expiration date of this Option set forth in Section 3.1 above;
provided, however, that such Reload Option will be terminated on such date prior
to the date three years from the date of grant that any shares received upon
exercise of this Option (the “Support Shares”) are sold or otherwise transferred
or disposed of by the Optionee, except to the extent such Support Shares are
sold within 10 days of the exercise of this Option to pay additional taxes
related to such exercise or are replaced with the same number of shares of
Common Stock owned by the Optionee.

 

6.3 If a Reload Option is granted, the Optionee further understands and agrees
that certificates evidencing all Support Shares received upon exercise of this
Option shall be held in custody by Mellon Bank, N.A. for the account of the
Optionee until the date three years from the date of grant of the Reload Option.
While such Support Shares are held in custody, the Optionee shall be entitled to
all benefits of ownership of such shares, including the right to vote such
shares and to receive all dividends payable thereon.

 

6.4 Notwithstanding any other provision hereof, such Reload Option shall become
fully exercisable immediately and automatically upon the occurrence of a “Change
in Control Event,” as defined in the Plan.

 

6.5 The grant of a Reload Option and its acceptance by the Optionee shall be
confirmed by the execution and delivery by the Corporation and the Optionee of a
Supplement to this Agreement in substantially the form attached hereto as
Exhibit 1, and any Reload Option will be deemed to be canceled and be void if
the Optionee fails to execute and return the signed Supplement to the
Corporation within 60 days after being requested to do so by the Corporation.

 

6.6 Notwithstanding any provisions of this Section 6 regarding the grant of
Reload Options, to the extent that any change in the accounting treatment of
reload options will cause such options to have an adverse impact on the
Corporation’s earnings, the Human Resources Committee of the Board of Directors
shall have the discretion to cancel the reload option right set forth in this
Section 6. Any determination in this connection by the Human Resources Committee
shall be final, binding and conclusive.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MELLON FINANCIAL CORPORATION By:  

 

--------------------------------------------------------------------------------

Chairman and Chief Executive Officer OPTIONEE

 

--------------------------------------------------------------------------------

 

[DATE OF GRANT]

 

-7-



--------------------------------------------------------------------------------

Exhibit 1

 

EXAMPLE DOCUMENT ONLY – DO NOT RETURN OR SIGN

 

MELLON FINANCIAL CORPORATION

LONG-TERM PROFIT INCENTIVE PLAN

RELOAD OPTION AGREEMENT

 

Mellon Financial Corporation, a Pennsylvania corporation (the “Corporation”) and
[NAME] (the “Optionee”), an employee of the Corporation (“Corporation”, when
used herein with reference to employment of the Employee, shall include any
Affiliate of the Corporation as defined in the Plan), for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, agree as follows:

 

SECTION 1: Grant of Reload Option

 

1.1 The Corporation hereby confirms the grant to the Optionee on [DATE OF GRANT]
(the “Date of Grant”) of an option (the “Reload Option”) to purchase [SHARES]
shares of Common Stock of the Corporation (the “Common Stock”) at a price of
[PRICE] per share (the “Option Price”), under and subject to the terms and
conditions of the Corporation’s Long-Term Profit Incentive Plan (2004) (the
“Plan”) and the Stock Option Agreement between the Corporation and the Optionee
dated as of [DATE] (the “Option”). The Reload Option confirmed hereby is not,
and should not be construed to be, an incentive stock option under Section 422A
of the Internal Revenue Code, as amended.

 

SECTION 2: Exercise and Withholding

 

2.1 This Reload Option cannot be exercised prior to [VEST DATE], after which it
may be exercised in its entirety; provided, however, that this Reload Option
shall terminate as provided in Section 3 below or on such earlier date that any
shares received upon exercise of the Option (the “Support Shares”) are sold or
otherwise transferred or disposed of by the Optionee; except to the extent such
Support Shares are sold within 10 days after exercise of the Option to pay
additional taxes related to such exercise or are replaced with the same number
of shares of Common Stock owned by the Optionee; and provided, further, that
this Reload Option may not be exercised after [EXPIRATION DATE].

 

2.2 This Reload Option shall be exercised by the Optionee by delivering to the
Corporation’s Executive Compensation area (AIM No. 151-0722) (i) this Reload
Option Agreement signed by the Optionee, (ii) a written notification specifying
the number of shares which the Optionee then desires to purchase and the address
to which share certificates should be delivered, (iii) a check payable to the
order of the Corporation and/or shares of Common Stock

 

-1-



--------------------------------------------------------------------------------

equal in value to the option price of such shares, and (iv) a stock power
executed in blank for any shares of Common Stock delivered pursuant to clause
(iii) hereof. Shares of Common Stock surrendered in exercise of this Reload
Option shall have been held by the Optionee for at least six months prior to
such delivery and shall be valued as of the date, and by the means, prescribed
by the Corporation’s procedures in effect at the time of such exercise.

 

2.3 In each case where the Optionee exercises this Reload Option in whole or in
part, the Corporation will notify the Optionee of the amount of withholding tax,
if any, required under federal and, where applicable, state and local law, and
the Optionee shall, forthwith upon the receipt of such notice, remit the
required amount to the Corporation.

 

2.4 As soon as practicable after each exercise of this Reload Option and
compliance by the Optionee with all applicable conditions, the Corporation will
mail or cause to be mailed to the Optionee at the address specified in the
written notification delivered pursuant to Paragraph 2.2 hereof certificates
registered in the name of the Optionee, or such name as directed by the
Optionee, for the number of shares of Common Stock which the Optionee is
entitled to receive upon such exercise under the provisions of this Agreement.

 

2.5 From time to time and for any reason it deems appropriate, the Corporation
may amend its procedures for the exercise of stock options, and if such
procedures are so amended, the provisions of Sections 2.2, 2.3 and 2.4 hereof
shall be amended immediately and automatically to incorporate such amendment;
provided, however, that no such amendment shall be incorporated without the
Optionee’s consent if it would adversely affect the Optionee’s rights under
Section 1.1, 2.1, 3.1, 3.2, 3.3 or 3.4 hereof.

 

2.6 Notwithstanding any other provision hereof, this Reload Option shall become
fully exercisable immediately and automatically upon the occurrence of a Change
in Control Event, as defined in the Plan.

 

Section 3: Termination of Employment

 

3.1 If the Optionee’s termination of employment is after age 55 and Optionee is
credited with 5 years of employment with the Corporation, the Optionee shall
have the right to exercise this Reload Option through the expiration date set
forth in Section 2.1 above, in whole or in part, to the extent this Reload
Option was exercisable at the time of retirement.

 

3.2 If the Optionee’s termination of employment is by reason of his or her total
disability covered by a long-term disability plan of the Corporation then in
effect, the Optionee shall have the right to exercise this Reload Option within
two years after such date of termination of employment, to the extent this
Reload Option was exercisable at the time of termination of employment.

 

-2-



--------------------------------------------------------------------------------

3.3 If the Optionee’s employment is terminated by the Corporation “without
cause”, as defined in the Plan, within two years after the occurrence of a
Change in Control Event, the Optionee shall have the right to exercise this
Reload Option within one year after such date of termination of employment, to
the extent this Reload Option was exercisable at the time of termination of
employment.

 

3.4 If the Optionee shall die while employed by the Corporation, or within a
period following termination of employment during which this Reload Option
remains exercisable under Sections 2.6, 3.1, 3.2, 3.3, 3.5 or 3.6, this Reload
Option may be exercised within two years from the date of the Optionee’s death
by the executor or administrator of the Optionee’s estate or by the person or
persons to whom the Optionee shall have transferred such right by Will or by the
laws of descent and distribution, to the extent this Reload Option was
exercisable by the Optionee at the time of his or her death.

 

3.5 In the event all employment of the Optionee with the Corporation is
terminated due to the sale of a business unit or subsidiary of the Corporation
by which the Optionee is employed, and the Optionee is not displaced pursuant to
the Corporation’s Employee Displacement Program or a successor or similar
practice, the Optionee shall have the right to exercise this Reload Option
within one year from the date of his or her termination of employment to the
extent this Reload Option was exercisable at the time of termination of
employment.

 

3.6 In the event the Optionee is displaced from employment with the Corporation
in accordance with the Corporation’s Employee Displacement Program or a
successor or similar practice, this Reload Option shall continue to become
exercisable in accordance with Section 2.1, and shall be exercisable, through
the end of the Optionee’s salary continuance period or, if a lump sum payment is
elected from such Displacement Program, the last day of his or her employment.

 

3.7 In the event all employment of the Optionee with the Corporation is
terminated for any reason other than as stated above, this Reload Option shall
terminate upon such termination of employment.

 

3.8 Notwithstanding the foregoing, in no event shall this Reload Option be
exercisable after the expiration date identified in Section 2.1.

 

-3-



--------------------------------------------------------------------------------

Section 4: Miscellaneous

 

4.1 Whenever the word “Optionee” is used in any provision of this Reload Option
under circumstances where the provision should logically be construed to apply
to the executors, the administrators or the person or persons to whom this
Reload Option may be transferred by Will or by the laws of descent and
distribution, the word “Optionee” shall be deemed to include such person or
persons.

 

4.2 The Reload Option granted hereunder is not transferable by the Optionee
otherwise than by Will or the laws of descent and distribution and is
exercisable during the Optionee’s lifetime only by him or her. No assignment or
transfer of the Reload Option granted hereunder, or of the rights represented
hereby, whether voluntary or involuntary, by operation of law or otherwise
(except by Will or the laws of descent and distribution), shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon any such assignment or transfer this Reload Option shall terminate and
become of no further effect.

 

4.3 Notwithstanding any other provision hereof, the Optionee shall be permitted
for tax and estate planning purposes to substitute an equal number of shares of
Common Stock owned by him or her for the Support Shares, and so long as the
Human Resources Department continues to hold a number of shares of Common Stock
equal to the number of original Support Shares, this Reload Option shall become
exercisable in accordance with its terms.

 

4.4 If there is any change in the Common Stock by reasons of any stock split,
stock dividend, spin-off, split-up, spin-out, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, or any other
similar transaction, the number and kind of shares subject to this Reload Option
and the Option Price, as applicable, shall be appropriately adjusted by the
Human Resources Committee of the Board of Directors of the Corporation (the
“Committee”).

 

4.5 Notwithstanding any other provision hereof, the Optionee hereby agrees that
he or she will not exercise the Reload Option granted hereby, and that the
Corporation will not be obligated to issue any shares to the Optionee hereunder,
if the exercise thereof or the issuance of such shares shall constitute a
violation by the Optionee or the Corporation of any provision of law or
regulation of any governmental authority. Any determination in this connection
by the Committee shall be final, binding and conclusive. The Corporation shall
in no event be obliged to register any securities pursuant to the Securities Act
of 1933, as amended, or to take any other affirmative action in order to cause
the exercise of this Reload Option or the issuance of shares pursuant thereto to
comply with any law or regulation of any governmental authority.

 

-4-



--------------------------------------------------------------------------------

4.6 No amount of income received by an optionee pursuant to this Agreement shall
be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Corporation or any of
its subsidiaries.

 

4.7 The Optionee accepts the grant of the Reload Option confirmed hereby, and
agrees to be bound by the terms and provisions of the Plan, as the Plan may be
amended from time to time; provided, however, that no alteration, amendment,
revocation or termination of the Plan shall, without the written consent of the
Optionee, adversely affect the rights of the Optionee with respect to the Reload
Option. Should there be any inconsistency between the provisions of this Reload
Option and the terms and conditions of the Plan, the provisions in the Plan
shall govern and prevail. A copy of the Plan may be obtained by writing or
calling the Corporate Compensation Division of the Human Resources Department of
the Corporation at the Corporation’s principal office in Pittsburgh,
Pennsylvania.

 

4.8 This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, other than any choice of law rules calling
for the application of laws of another jurisdiction.

 

Section 5: Reload Option Rights

 

5.1 If the Optionee shall, during employment by the Corporation, exercise this
Option by paying the exercise price and/or withholding taxes due on exercise in
whole or in part by delivering to the Corporation shares of Common Stock or by
directing the Corporation to withhold shares of Common Stock otherwise
receivable upon exercise of this Option (subject to any restrictions regarding
prior ownership of such shares or an equivalent number of shares imposed by the
Corporation), then on the date of such exercise the Optionee shall
automatically, and without necessity of further action by the Corporation, be
granted a new nonstatutory stock option (a “Reload Option”) (a) for a number of
shares of Common Stock equal to the aggregate number of full shares of Common
Stock delivered or withheld on exercise in payment of the exercise price and in
satisfaction of the aggregate of the minimum statutory state, local and federal
withholding taxes due from the Optionee to the Corporation on the exercise, and
(b) having an option exercise price per share equal to 100% of the Fair Market
Value per share of the Common Stock on such date of grant; provided, however,
that such exercise occurs at a time when the Fair Market Value of the Common
Stock exceeds the exercise price of this Option by 25 percent or more.

 

5.2 Any such Reload Option granted hereunder shall become exercisable on the
date three years after its date of grant and shall terminate at the close of
business on the expiration date of this Option set forth in Section 2.1 above
and as provided in Section 3 above upon any earlier termination of employment;
that such Reload Option will be terminated on such date prior to the date three
years from the date of grant that any shares received upon exercise of this
Option (“Support Shares”) are sold or otherwise transferred or disposed of by
the Optionee,

 

-5-



--------------------------------------------------------------------------------

except to the extent such Support Shares are sold within 10 days of the exercise
of this Option to pay additional taxes related to such exercise or are replaced
with the same number of shares of Common Stock owned by the Optionee.

 

5.3 The Optionee further understands and agrees that certificates evidencing all
Support Shares received upon exercise of this Option shall be held in custody by
Mellon Bank, N.A. for the account of the Optionee until the date three years
from the date of grant of the Reload Option. While such Support Shares are held
in custody, the Optionee shall be entitled to all benefits of ownership of such
shares, including the right to vote such shares and to receive all dividends
payable thereon.

 

5.4 Notwithstanding any other provision hereof, such Reload Option shall become
fully exercisable immediately and automatically upon the occurrence of a “Change
in Control Event,” as defined in the Plan.

 

5.5 The grant of a Reload Option and its acceptance by the Optionee shall be
confirmed by the execution and delivery by the Corporation and the Optionee of a
Reload Option Agreement in substantially the form of this Agreement except
without the Reload Option Rights contained in this Section 5, and any Reload
Option will be deemed to be canceled and be void if the Optionee fails to
execute and return the signed Agreement to the Corporation within 60 days after
being requested to do so by the Corporation.

 

5.6 Notwithstanding any provisions of this Section 5 regarding the grant of
Reload Options, to the extent that any change in the accounting treatment of
reload options will cause such options to have an adverse impact on the
Corporation’s earnings, the Human Resources Committee of the Board of Directors
shall have the discretion to cancel the reload option right set forth in this
Section 5. Any determination in this connection by the Human Resources Committee
shall be final, binding and conclusive.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MELLON FINANCIAL CORPORATION By  

 

--------------------------------------------------------------------------------

    Chairman and Chief Executive Officer OPTIONEE

 

--------------------------------------------------------------------------------

 

[DATE]

 

-7-